DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 1-9, and 12-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an apparatus requiring:
circuitry coupled to the contact pads, and configured to compute a first electric field magnitude value based on the rectified voltage and to interpolate a second electric field magnitude value based on an additional rectified voltage gathered by the circuitry, the first electric field magnitude value being associated with a first component of an electric field that produced the current, and the second electric field magnitude value being associated with a second component of the electric field that is orthogonal to the first component, in combination with other limitations of the claim.
With regards to claim(s) 12: the prior art fail to disclose a/an radio-frequency test probe requiring:
circuitry coupled to the transmission lines, mounted to the dielectric substrate, configured to measure the rectified voltages generated by the diodes, and configured to compute corresponding electric field magnitude values using the measured rectified voltages, in combination with other limitations of the claim.
With regards to claim(s) 17: the prior art fail to disclose a/an Wireless test equipment requiring:
a dielectric substrate having a first surface and a second surface perpendicular to the first surface, a mechanical positioner configured to hold the radio-frequency test probe at a fixed 
With regards to dependent claim(s) 2-9, 13-16, and 18-20; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RENAN LUQUE/            Primary Examiner, Art Unit 2844